 In the Matter of U. S. REDUCTION COMPANY, EMPLOYERandLOCAL.334, UNITED GAS, COKE & CHEMICAL WORKERS, CIO, PETITIONERCase No. 13-R-4389.-Decided July 03, 1947Abbell,Edeknan, PortercCAbbell, by Mr. Leonard A,. Ch,anfleld,of Chicago,Ill., for the Employer.Mr. Howard Jones,of Chicago,Ill., for the Petitioner.Mr. JohnL. Reano,ofChicago,Ill., for the Intervenor.Miss Frances Steyer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Chicago,Illinois, onMay 16, 1947, before Robert T. Drake, hearing officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERU. S. Reduction Company, an Illinois corporation, is engaged inthe business of smelting and refining secondary aluminum alloys atitsplant at East Chicago, Indiana.During 1946, the Employerpurchased raw materials valued at more than $100,000, all of whichwere shipped from points outside Indiana. 'During the same periodits finished products were valued at more than $100,000, of which98 percent was sold and delivered to points outside Indiana.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.74 N L R B, No 114.588 U. S. REDUCTION COMPANY589District 50, United Mine Workers of America, Local 12,126,hereincalled the Intervenor, is a labor organization affiliated with theAmerican Federation of Labor, claiming to represent employees ofthe Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer -until thePetitioner has been certified by the Board in an appropriate unit.The Intervenor contends that its collective bargaining contractwith the Employer, which, under its terms, was to be in effect untilMay 31, 1947, and thereafter from year to year in the absence of 30days' notice of modification or termination, is a bar to this proceeding.The Employer and the Petitioner disagree with this contention. ThePetitioner filed the instant petition on April 18, 1947. Inasmuch asthe instant petition was filed prior to the automatic renewal date ofthe contract,' the contract is no bar to a determination of representa-tives at this time.We find that a question affecting commerce has arisen concerningthe representation of employees of the, Employer within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allproduction and maintenance employees, excluding administrative,clerical, and office employees, salesmen, watchmen, laboratory tech-nicians, and assistants, and all supervisory employees, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 2As part of the investigation to ascertain representatives for thepurposes of collective bargaining with U. S. Reduction Company,East Chicago, Indiana, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to Sec-tions 203.55 and 203.56, of National Labor Relations Board Rules1Matterof Mill B, Inc.,40 N L R B 346.2Any participant in the election directed herein may,upon its prompt request to andapproval thereof by,the Regional Director,haveits. name removed floor the ballot 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Regulations-Series 4, among the employees in the unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately- preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by Local 334, United Gas, Coke& Chemical Workers, CIO, or by District 50, United Mine Workersof America, Local 12,126, A. F. of L., for the purposes of collectivebargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.